DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 13-14, 17, 19 and 22-36 are pending.

Response to Arguments
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
      Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney on 05/13/2021.
The application has been amended as follows:

1.	(previously presented)	At least a first device, comprising: 
at least one processor; and
storage accessible to the at least one processor and comprising instructions executable by the at least one processor to:

receive password input;
determine whether the password input indicates at least one predetermined character and at least one dynamic character that conforms to at least one preestablished parameter selected from the GUI; and
responsive to a determination that the password input indicates the at least one predetermined character and at least one dynamic character that conforms to the at least one preestablished parameter selected from the GUI, permit a login via the first device.

2-12.	(canceled).

13.	(previously presented)	The first device of Claim 1, wherein the first device is established by a server, and wherein login is for one or more of: login to an email account, login to a content streaming service, login to a website.

14.	(previously presented)	A method, comprising:
presenting a graphical user interface (GUI) on a display, the GUI comprising a prompt instructing a user to select one or more criteria to use that correspond to respective dynamic 
receiving, at a first device, a first login attempt;
determining whether the first login attempt indicates a password comprising at least one predetermined character and at least one dynamic character that conforms to at least one criterion selected from the GUI, both the at least one predetermined character and the at least one criterion selected from the GUI being associated with a particular user account for which the first login attempt is made; and
logging into the user account responsive to determining that the password provided as part of the first login attempt indicates the at least one predetermined character and at least one dynamic character that conforms to the at least one criterion selected from the GUI.

15-16.	(canceled).

17.	(previously presented)	The method of Claim 14, wherein at least one criterion listed on the GUI pertains to a closing value of a financial index on the day before the first login attempt is received.

18.	(canceled).


present a graphical user interface (GUI) on a display, the GUI comprising a prompt instructing a user to select one or more preestablished criteria to use that correspond to respective dynamic characters that are to form at least part of a password to permit login to a particular user account, the GUI listing at least two preestablished criteria that are each respectively selectable from the GUI to establish the respective preestablished criterion selected from the GUI as a preestablished criterion to use for [[a]]the password;
receive, at a device, a first login attempt to the particular user account; and
permit login to the particular user account responsive to a determination that the first login attempt indicates the password according to at least one dynamic character that conforms to at least one preestablished criterion selected from the GUI.

20-21.	(canceled).

22.	(previously presented)	The CRSM of Claim 19, wherein the GUI presents an example of what the password would be according to current data that corresponds to the respective preestablished criteria selected from the GUI.

23.	(currently amended)	The CRSM of Claim 19, wherein at least one preestablished criterion listed on the GUI pertains to a closing value of a financial index on the day before the first login attempt is made.


25.	(previously presented)	The CRSM of Claim 19, wherein at least one preestablished criterion listed on the GUI pertains to a most-recently logged heart rate of a user.

26.	(currently amended)	The CRSM of Claim 19, wherein at least one preestablished criterion listed on the GUI pertains to a total number of steps a user logged the previous day relative to when the first login attempt is made.

27.	(previously presented)	The first device of Claim 1, wherein the GUI presents an example of what the user’s password would be for login according to current data that corresponds to the respective preestablished parameter(s) selected from the GUI.

28.	(previously presented)	The first device of Claim 1, wherein at least one preestablished parameter listed on the GUI pertains to a closing value of a financial index on the day before the password input is received.

29.	(previously presented)	The first device of Claim 1, wherein at least one preestablished parameter listed on the GUI pertains to a logged weight of the user.

30.	(previously presented)	The first device of Claim 1, wherein at least one preestablished parameter listed on the GUI pertains to a logged heart rate of the user.


32.	(previously presented)	The method of Claim 14, wherein the GUI presents an example of what the password would be according to current data that corresponds to the respective criteria selected from the GUI.

33.	(previously presented)	The method of Claim 14, wherein at least one criterion listed on the GUI pertains to a most-recently logged weight of the user.

34.	(previously presented)	The method of Claim 14, wherein at least one criterion listed on the GUI pertains to a most-recently logged heart rate of the user.

35.	(previously presented)	The method of Claim 14, wherein at least one criterion listed on the GUI pertains to a total number of steps the user walked and had logged the previous day relative to when the first login attempt is made.

36.	(new)	The method of Claim 14, wherein the user account comprises one or more of: an email account, a content streaming service account, a website account.

				       Allowable Subject Matter
Claims 1, 13-14, 17, 19 and 22-36 are allowed.
Reason for allowance
The invention defined in claims 1, 14 and 19 are not suggested by the prior art of record. 
The prior art of record (in particular, Hillhouse; Robert D. US 7093282 B2, Averboch; Guillermo et al. US 20180077131 A1, Armer; Michael US 10097557 B2, TOKUYAMA; Masaaki US 20160103987 A1, YANG; MIN et al. US 20160103987 A1, LI; Ming US 20200167450 A1, Hayton; Richard US 20140331060 A1, KIM; Sunok et al. US 20190333523 A1, Daetz; Marthom et al. US 20200327220 A1, Chen; James F. et al.
US 10783237 B2, LU; ZHOU et al. US 20170337366 A1 and Taxier; Karen Michelle et al. US 8640227 B2) singly or in combination does not disclose, with respect to independent claim 1 “present a graphical user interface (GUI) on a display, the GUI comprising a prompt instructing a user to select one or more preestablished parameters to use that correspond to respective dynamic characters that are to form part of a password to permit a login via the first device, the GUI listing at least two preestablished parameters that are each respectively selectable from the GUI to establish the respective preestablished parameter selected from the GUI as a preestablished parameter to use for the password;
receive password input from a second device;
determine whether the password input indicates at least one predetermined character and at least one dynamic character that conforms to at least one preestablished parameter selected from the GUI.” and similar limitations of independent claims 14 and 19 in combination with the other claimed features as a whole.
Therefore independent claims 1, 15 and 19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493